Citation Nr: 1616191	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hemorrhoids from March 16, 2006. 

2.  Entitlement to an increased rating in excess of 10 percent for impairment of sphincter control and prolapse of the rectum from March 31, 2006.  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1965 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted an increased rating of 10 percent effective March 16, 2006 for hemorrhoids.  The current Agency of Original Jurisdiction is the RO in Montgomery, Alabama.  In a May 2014 rating decision, a separate 10 percent rating was granted for impairment of sphincter control from March 31, 2006.  

The Veteran testified in August 2013 at a Board Videoconference hearing, in Montgomery, Alabama, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

In January 2014, the appeal was remanded to obtain a medical opinion regarding the severity and related complications of the service-connected hemorrhoids.  In April 2014, medical opinions were obtained, and the Board finds that there was substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).






FINDINGS OF FACT

1.  From March 16, 2006 to June 3, 2014, the Veteran had three large, recurrent stage 2 internal hemorrhoids with occasional bleeding, but without persistent bleeding and anemia, or fissures.   

2.  From June 3, 2014, the Veteran has three large recurrent stage 3 internal hemorrhoids with occasional bleeding, but without persistent bleeding and anemia, or fissures.  

3.  From March 31, 2006 to June 3, 2014, the Veteran experienced impairment of sphincter control with occasional moderate leakage occurring a few times per day with the use of pads.  

4.  From June 3, 2014, the Veteran has symptoms of moderate, persistent and frequently recurring prolapse of the rectum.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hemorrhoids in excess of 10 percent from March 16, 2006 have not been met or more nearly approximated.  38 U.S.C.A. 	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015). 

2.  The criteria for an increased rating in excess of 10 percent for impairment of sphincter control from March 31, 2006 to June 3, 2014 have not been met or more nearly approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7332 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 30 percent rating for prolapse of the rectum from June 3, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.114, Diagnostic Code 7334 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that this duty to notify was satisfied in a January 2007 letter to the Veteran which addressed the type of evidence needed, namely evidence of worsening of the disability and effects on employment, and general notice of how disabilities ratings and effective dates are assigned.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, a copy of the August 2013 Board hearing transcript, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2007, November 2008, and April 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at an August 2013 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2013 hearing, the Veterans Law Judge advised the Veteran on the issues on appeal and the type of evidence that may have been overlooked, namely medical evidence regarding the symptoms of the hemorrhoids.  See August 2013 Board hearing transcript at 16.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

General Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found appropriate, the assignment of "staged" ratings from March 16, 2006 to June 3, 2014, and from June 3, 2014 for symptoms of impairment of sphincter control and prolapse of the rectum.  The Board has considered and found inappropriate staged ratings for hemorrhoids for any portion of the rating period from March 31, 2006.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating Hemorrhoids from March 16, 2006 

The Veteran is currently in receipt of a 10 percent rating for hemorrhoids under Diagnostic Code 7336 from March 16, 2006.   See 38 C.F.R. § 4.114. 
Diagnostic Code 7336 rates hemorrhoids, external or internal.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  Id. 

The Veteran generally contends that he is entitled to an increased rating for the service-connected hemorrhoids.  The Veteran stated that the hemorrhoids have increased in size, and some bleeding during bowel movements has become a daily occurrence.  The Veteran stated that the internal hemorrhoids do not fully recede and prevent the sphincter from resealing, causing fecal matter to leak.  The Veteran stated that the leakage occurs a few times a day and is generally minimal, but causes an odor problem.  The Veteran stated that because of this hygiene and odor problem, he is worried his job is in jeopardy.  See May 2008 notice of disagreement, August 2013 Board hearing.  

In April 2007, the Veteran was afforded a VA examination to help assess the severity of the hemorrhoids.  At that time, the VA examiner diagnosed stage 2 internal hemorrhoids, indicating internal hemorrhoids that prolapse during defecation, but spontaneously reduce.  The Veteran reported sometimes having blood in his stool, having a burning sensation, and itching.  The Veteran reported fecal matter leaking, and stated he wears a pad daily because of this.  

In November 2008, the Veteran was afforded another VA examination to help assess the severity of the hemorrhoids.  At that time, the Veteran again reported more frequent rectal bleeding and leakage of fecal matter on a daily basis, requiring the use of a pad.  The Veteran reported more itching and discomfort from the hemorrhoids, especially when sitting all day for work.  The Veteran stated that the incontinence is scant, but present on a daily basis and that some bleeding was present on a daily basis.  At that time, the VA examiner noted there was no fistula, rectal prolapse, or bleeding.  The VA examiner did not note any fissures.  

In April 2014, a VA opinion was provided to help assess the severity of the hemorrhoids and possible secondary complications.  At that time, the VA examiner opined that based on review of the record and examinations, the Veteran does not have an anal fissure or a fistula in ano.  The VA examiner opined that the impairment of sphincter control is due to the internal and external hemorrhoids.  

Review of private and VA treatment records show ongoing treatment for hemorrhoids.  A November 2006 L.P. private treatment note shows that the Veteran had complained of rectal bleeding and hemorrhoids.  The Veteran was treated for a painful flare-up of the hemorrhoids with a small amount of blood in his stool.  A February 2007 C.M. treatment note shows that the Veteran was treated for hemorrhoids with blood in the stool for two days.  Review of VA and private treatment records do not show a diagnosis of persistent bleeding with anemia, or a diagnosis of anal fissures.  

June 2014 J.B. private treatment records reveal that the Veteran continued to complain of symptoms from the hemorrhoids, including fecal leakage.  The Veteran reported pain and some rectal bleeding during flare-ups.  At that time, the examination revealed moderate to large internal hemorrhoids, which prolapsed during the course of the examination.  The diagnosis was grade 3 prolapsing internal hemorrhoids (internal hemorrhoids that prolapse during defecation and must be manually reduced) with periodic rectal bleeding and hygiene issues.  The treating physician did not diagnose anal fissure or persistent bleeding with anemia.

Based on all the evidence, both medical and lay, from March 16, 2006 to present, the Board finds that the hemorrhoids more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7336.  The hemorrhoids are large evidencing frequent reoccurrence, and the impairment of sphincter control causes constant slight and occasional moderate leakage.  

The Board further finds that the hemorrhoids do not more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 7332 for any portion of the increased rating period on appeal.  While the Veteran reports daily rectal bleeding with bowel movements, the medical and lay evidence does not demonstrate that the Veteran has symptoms of persistent rectal bleeding with secondary anemia.  Additionally, the evidence does not show that the Veteran has a diagnosis of an anal fissure caused by the hemorrhoids.  While bleeding may suggest there is a fissure, on examination in April 2007 and November 2008, no fissure was diagnosed, and review of the private treatment records do not show a diagnosis of a fissure.  Therefore, the Board finds that the criteria for a 20 percent rating for hemorrhoids under Diagnostic Code 7336 have not been met or more nearly approximated for any portion of the rating period from March 16, 2006.  38 C.F.R. §§ 4.3, 4.7, 4.114.  

Rating Impairment of Sphincter Control from March 31, 2006 to June 3, 2014

From March 31, 2006, the Veteran has been in receipt of a separate 10 percent rating for secondary impairment of sphincter control under Diagnostic Code 7332.  See 38 C.F.R. § 4.114.  The Board finds that two separate ratings are warranted for hemorrhoids and non-hemorrhoid impairment of sphincter control or prolapse of the rectum.  The rating criteria for hemorrhoids (Diagnostic Code 7336) and the rating criteria for impairment of sphincter control (Diagnostic Code 7332) and prolapse of the rectum (Diagnostic Code 7334) do not overlap; therefore, separate ratings for hemorrhoids and one or the other of these other disorders does not constitute prohibited pyramiding under 38 C.F.R. § 4.14; See Esteban, 6 Vet. App. at 261-62.  Diagnostic Code 7336 rates the hemorrhoids while Diagnostic Code 7332 rates the symptoms of fecal leakage not contemplated by the criteria in Diagnostic Code 7336.  

Under Diagnostic Code 7332, healed or slight impairment of sphincter control is to receive a 0 percent (noncompensable) rating.  Constant slight or occasional moderate leakage is assigned a 10 percent rating.  Impairment of sphincter control that causes occasional involuntary bowel movements necessitating wearing of pads is assigned a 30 percent rating.  Impairment of sphincter control that causes extensive leakage and fairly frequent involuntary bowel movements is assigned a 60 percent rating.  Complete loss of sphincter control is assigned a total, 100 percent rating.  

Based on review of the evidence discussed above, both medical and lay, the impairment of sphincter control more nearly approximate the criteria for a 10 percent ratings under Diagnostic Code 7332.  The evidence shows that the Veteran experiences symptoms of impairment of sphincter control, secondary to the hemorrhoids, which cause constant slight to occasional moderate leakage.  

The Board further finds that the medical and lay evidence does not demonstrate that a 30 percent rating under Diagnostic Code 7332 for impairment of sphincter control is more nearly approximated.  While the Veteran must wear a pad daily, the Veteran has not contended, and the record does not otherwise suggest, that the Veteran suffers from occasional involuntary bowel movements.  Therefore, a 30 percent rating under Diagnostic Code 7332 is not more nearly approximated.  38 C.F.R. §§ 4.1, 4.7, 4.114.  

The Board additionally finds that a rating under Diagnostic Code 7334 for rectal prolapse is not warranted for the period from March 31, 2006 to June 3, 2014.  Under Diagnostic Code 7334, a prolapse of the rectum that is mild with constant slight or occasionally moderate leakage is to be assigned a 10 percent rating.  Moderate, persistent, or frequently recurring prolapse of the rectum is to be assigned a 30 percent rating.  Severe and persistent or complete prolapse of the rectum is to be assigned a 50 percent rating.  

From the period from March 31, 2006 to June 3, 2014, the Veteran was diagnosed with stage 2 internal hemorrhoids, indicating that the rectal prolapse during defecation, but spontaneous reduction after defecation, which lead to some fecal leakage a few times per day.  The Board finds that this symptomatology more nearly approximates mild prolapse of the rectum with constant slight or occasional moderate leakage, which would warrant only a 10 percent rating under Diagnostic Code 7334.  As discussed above, the Veteran is already in receipt of a 10 percent rating under Diagnostic Code 7332 for impairment of sphincter control, which compensates for constant slight or occasional moderate fecal leakage that occurs during the day.  Ratings under both Diagnostic Code 7332 and 7334 would be pyramiding because it would rate the same manifestations of the disability twice, namely fecal leakage, and that based on overlapping functional impairment of the anus.  See Esteban, 6 Vet. App. at 261-62.  Additionally, the Board declines to change the diagnostic code to Diagnostic Code 7334 to rate the rectal prolapse, as a change to Diagnostic code 7334 for the period from March 31, 2006 to June 3, 2014 would not result in any added benefit to the Veteran.  


Rating Rectal Prolapse from June 3, 2014 

Based on all the evidence, both medical and lay, the Board finds that from June 3, 2014 the criteria are more nearly approximated for a 30 percent rating under Diagnostic Code 7334 rating on prolapse of the rectum, instead of a rating under Diagnostic Code 7332 rating impairment of sphincter control.   As discussed above, the June 2014 J.B. private treatment records reveal that the Veteran was diagnosed with grade 3 prolapsing internal hemorrhoids (internal hemorrhoids that prolapse during defecation and must be manually reduced) with periodic rectal bleeding and hygiene symptoms.  

In this regard, the Board finds that from June 3, 2014, Diagnostic Code 7334 rating prolapse of the rectum, as opposed to Diagnostic Code 7332 rating impairment of sphincter control, is the most appropriate code to rate the some symptoms of the service-connected hemorrhoids, based on current and present symptoms and clinical findings.  38 C.F.R. §§ 4.20, 4.114.  As explained in more detail below, Diagnostic Code 7334 is also more favorable to the Veteran than Diagnostic Code 7332 because it results in the higher disability rating of 30 percent as opposed to a 10 percent rating. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a veteran's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

The Board finds that, from June 3, 2014, the evidence, both medical and lay, does not more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7332 for impairment of sphincter control, the diagnostic code the Veteran is currently rated under.  As discussed above, the Veteran does not suffer from involuntary bowel movements; therefore, a 30 percent rating under Diagnostic Code 7332 has not been more nearly approximated.    

Under Diagnostic Code 7334, a prolapse of the rectum that is mild with constant slight or occasionally moderate leakage is to be assigned a 10 percent rating.  Moderate, persistent, or frequently recurring prolapse of the rectum is to be assigned a 30 percent rating.  Severe and persistent or complete prolapse of the rectum is to be assigned a 50 percent rating.  38 C.F.R. § 4.114.  

Based on the medical and lay evidence, the Board finds that the stage 3 prolapsing hemorrhoids more nearly approximate the criteria for moderate persistent or frequently recurring prolapse of the rectum.  The prolapse occurs daily during defection, and it does not spontaneously reduce, causing moderate fecal leakage throughout the day.  Therefore, the Board finds that that from June 3, 2014, the criteria for a 30 percent rating for moderate, persistent and frequently recurring prolapse of the rectum is more nearly approximated.  Rating the moderately persistent and frequently recurring prolapse of the rectum causing fecal leakage under Diagnostic Code 7334 allows for a more favorable 30 percent rating to the Veteran.  

Furthermore, the Board finds that, as stage 3 prolapsing hemorrhoids are reducible, the criteria for a 50 percent rating for severe (complete), persistent prolapse of the rectum have not been met or more nearly approximated.  38 C.F.R. § 4.114.  Additionally, as discussed above, the Veteran cannot be in receipt of a rating under both Diagnostic Codes 7332 and 7334, as both rate symptoms of fecal leakage, and this would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban at 261-62.  Therefore, the Board finds the criteria for an increased rating of 30 percent, but no higher, for prolapse of the rectum under Diagnostic Code 7334 have been met from June 3, 2014.  38 C.F.R. §§ 4.1, 4.7, 4.114.  

Extraschedular and TDIU Analysis 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hemorrhoids and secondary disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.


Turning to the first step of the extraschedular analysis, the Board finds that the symptomology described by the Veteran is contemplated in rating criteria and no referral for extraschedular consideration is warranted.  The Veteran has symptoms of painful large external and internal prolapsing hemorrhoids with occasional rectal bleeding and fecal leakage causing odor requiring the use of pads.  These symptoms are specifically contemplated in the rating criteria under Diagnostic Codes 7332, 7334, and 7336.  Specifically, the rating criteria contemplate factors such as size of the hemorrhoids, bleeding, thrombosis, frequent recurrence, excess redundant tissue, reducibility, incontinence (and associated odor), anemia, and fissuring.  Further, words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Symptoms such as pain and the need to reduce prolapsing hemorrhoids are encompassed by Diagnostic Code 7336's "mild" and "moderate" criteria.  In this case, comparing the Veteran's disability level and symptomatology of the hemorrhoids to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the hemorrhoids and sphincter impairment, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the hemorrhoids and secondary disabilities 

render him unemployable, but rather the evidence of record demonstrates the Veteran currently is working.  See June 2014 J.R. private treatment notes.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased rating in excess of 10 percent for hemorrhoids from March 16, 2006 under Diagnostic Code 7336 is denied.  

An increased rating in excess of 10 percent for impairment of sphincter control from March 31, 2006 to June 3, 2014 under Diagnostic Code 7332 is denied; an increased rating of 30 percent, but no higher, from June 3, 2014 for prolapse of the rectum under Diagnostic Code 7334 is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


